March 11, 2011


Mr. George W. Lang II
State Counsel for Offenders
Post Office Box 4005
HUNTSVILLE, TX 77342-4005
Ms. Melinda Fletcher
Special Prosecution Unit
P. O. Box 1744
Amarillo, TX 79105

RE:   Case Number:  10-0280
      Court of Appeals Number:  09-08-00482-CV
      Trial Court Number:  08-01-00790-CV

Style:      IN RE  COMMITMENT OF SETH HILL

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Barbara             |
|   |Gladden-Adamick         |
|   |Ms. Carol Anne Flores   |